

Exhibit 10.1


WARRANT AMENDMENT AGREEMENT
This Warrant Amendment Agreement (this “Amendment”) is made as of January 31,
2020 by and between Amyris, Inc., a Delaware corporation (the “Company”), and
[________] (the “Holder”).
RECITALS
WHEREAS, on [________], the Company issued and sold a common stock purchase
warrant (the “Warrant”) to the Holder, pursuant to the terms of that certain
[________] Agreement, dated as of [________], between the Company and the
Holder.
 
WHEREAS, in order to induce the Holder to exercise the Warrant from time to time
and in any event on or prior to January 31, 2020, the Company and the Holder
hereby agree to (i) amend the Warrant to reduce the exercise price as provided
herein and to (ii) issue to the Holder rights (the “Rights”) to purchase
additional shares of the Company’s Common Stock as set forth in Exhibit A
hereto; and


WHEREAS, in compliance with Section [__] of the Warrant, this Agreement shall be
effective upon the due execution and delivery of this Agreement by the Company
and the Holder.


AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.Warrant Amendments.


(a)
The definition of “Termination Date” shall be amended and restated in its
entirety as follows:



“on or before the close of business on January 31, 2020 (the ”Termination
Date”)”
(b)
The second sentence of Section 2(a) of the Warrant shall be amended and restated
to read in its entirety as follows:



Within two Trading Days following the date of exercise as aforesaid (but in no
event later than the Termination Date), the Holder shall deliver the aggregate
Exercise Price for the shares specified in the applicable Notice of Exercise by
wire transfer. 
(c)
Section 2(b) of the Warrant shall be amended and restated to read in its
entirety as follows:



“b) Exercise Price. The exercise price per share of the Common Stock






--------------------------------------------------------------------------------



Exhibit 10.1


under this Warrant shall be $2.87, subject to adjustment hereunder (the
“Exercise Price”).”
2. No Other Amendments. Except as expressly set forth above, all of the terms
and conditions of the Warrant shall remain in full force and effect.
3.Company Representations.


(a)
Material Adverse Effect. No event, change, condition, development, effect,
circumstance, matter or other occurrence, individually or in the aggregate, that
has had or would reasonably be expected to have a Material Adverse Effect has
occurred and is continuing since December 31, 2018. The Company is not aware of
any event or circumstance likely to occur that, individually or in the
aggregate, is reasonably expected to have a Material Adverse Effect. As used
herein, “Material Adverse Effect” means a material adverse effect, individually
or in the aggregate, (i) upon the business, properties, tangible and intangible
assets, liabilities, operations, prospects, financial condition or results of
operation of the Company or (ii) the ability of the Company to perform its
obligations in accordance with the terms of this Amendment or the Warrant. 

 
(b)
Lavvan Agreement. The Research, Collaboration and License Security Agreement
between the Company and Lavvan, Inc., dated as of March 18, 2019 remains in full
force and effect as of the date hereof.

Effectiveness of Amendment. This Amendment shall be effective as of the date
that the Company has confirmed to the Holder that, since January 20, 2020 it has
executed stock purchase agreements from investors and warrant agreement
amendments in substantially the same form as this Amendment from other holders
and reflecting an aggregate cash proceeds to the Company (inclusive of this
Amendment) of at least $35 million.


4 Miscellaneous.


(a) Governing Law. This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
(b) Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
 
[SIGNATURE PAGES FOLLOW]
 




--------------------------------------------------------------------------------




Exhibit 10.1






The undersigned has executed this Warrant Amendment Agreement as of the date
first set forth above.
 
 
THE COMPANY:
AMYRIS, INC.




By: _______________
(Signature)
Name: [________]
Title: [________]
 

 
The undersigned has executed this Warrant Amendment Agreement as of the date
first set forth above.
 
 
HOLDER:
[________]
 




 __________________
     (Signature)
Name:
Title:
 

  


[Signature Page to Warrant Amendment Agreement]

--------------------------------------------------------------------------------




Exhibit 10.1


EXHIBIT A


FORM RIGHTS AGREEMENT
Right Shares: [________]
 
Issue Date: January 31, 2020



THIS RIGHTS AGREEMENT certifies that, for value received, [________] (the
“Purchaser”) is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date hereof (the “Issue Date”) through the Right Termination Date, to subscribe
for and purchase from Amyris, Inc., a Delaware corporation (the “Company”), up
to [________] shares (the “Right Shares”) of the Company’s Common Stock, $0.0001
par value per share (the “Common Stock”). The purchase price of one share of
Common Stock under this Right shall be $2.87 per share.
1.Termination Date. The Right shall terminate upon the twelve (12) month
anniversary of the Issue Date (the “Right Termination Date”).
2.    Exercise of Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Right may be made, in whole or in part, at any time or times on
or after the Issue Date and on or before the Right Termination Date by delivery
to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Purchaser at the address of the
Purchaser appearing on the books of the Company) of a duly executed PDF copy of
the Notice of Issuance Form annexed hereto as Exhibit A (each, a “Notice of
Issuance”, and the corresponding date thereof, the “Exercise Date”). Within two
(2) trading days following the Exercise Date, the Purchaser shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank.
Partial exercises of the Right resulting in issuances of a portion of the total
number of Right Shares available thereunder shall have the effect of lowering
the outstanding number of Right Shares issuable thereunder in an amount equal to
the applicable number of Right Shares issued. The Purchaser and the Company
shall maintain records showing the number of Right Shares issued and the date of
such issuances. The Company shall deliver any objection to any Notice of
Issuance Form within one (1) trading day of receipt of such notice. The
Purchaser acknowledges and agrees that, by reason of the provisions of this
paragraph, following each exercise of the Right issued hereunder and the
issuance of a portion of the Right Shares pursuant thereto, the number of Right
Shares available for issuance pursuant to the Right issued hereunder at any
given time may be less than the amount stated in the recitals hereof.
3.    Delivery of Right Shares. The Right Shares issued hereunder shall be
transmitted through the Company’s transfer agent (the “Transfer Agent”) to the
Purchaser by crediting the account of the Purchaser’s prime broker with DTC
through its DWAC system if the Company is then a participant in such system, and
otherwise by physical delivery to the address specified by the Purchaser in the
Notice of Issuance by the date that is two (2) Trading Days after the delivery
to the Company of the Notice of Issuance (such date, the “Share Delivery
Deadline”). The Right Shares shall be deemed to have been issued, and Purchaser
or any other person so designated to be named therein shall be deemed to have
become the Purchaser of record of such shares for all purposes, as of the date
the Right has been exercised and the purchase price of the Right has been
delivered to the Company.
4.    Charges, Taxes and Expenses. Issuance of Right Shares shall be made
without charge to the Purchaser for any issue or transfer tax or other
incidental expense in respect of the issuance of such





--------------------------------------------------------------------------------



Exhibit 10.1


certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Purchaser. The Company
shall pay all Transfer Agent fees required for same-day processing of any Notice
of Issuance.
5.    Authorized Shares. The Company covenants that, during the period the Right
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Right Shares upon
the exercise of the Right. The Company further covenants that its issuance of
the Right shall constitute full authority to its officers who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for the Right Shares upon the due exercise of the Right. The
Company will take all such reasonable action as may be necessary to assure that
such Right Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Nasdaq Global Select
Market. The Company covenants that all Right Shares which may be issued upon the
exercise of the Right will, upon exercise of the Right, be duly authorized,
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).
6.    Impairment. Except and to the extent as waived or consented to by the
Purchaser, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Purchaser as set forth in this Agreement against impairment. Without limiting
the generality of the foregoing, the Company will (i) not increase the par value
of any Right Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Right Shares upon the exercise of
the Right and (iii) use reasonable best efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.
7.    Authorizations. Before taking any action which would result in an
adjustment in the number of Right Shares for which the Right provides for, the
Company shall obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.
8.    Limitations on Exercise.
(a)    Beneficial Ownership Limitation. The Company shall not effect any
exercise of the Right, and the Purchaser shall not have the right to exercise
any portion of the Right pursuant to the terms and conditions of this Agreement
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Purchaser together
with the other Attribution Parties (as defined below) would beneficially own in
excess of four and ninety nine hundredths percent (4.99%) (or such other
percentage not in excess of 19.99% as each Purchaser may elect in writing to the
Company on or prior to the Issue Date) of the shares of Common Stock outstanding
immediately after giving effect to such exercise (the “Beneficial Ownership
Limit”); provided, however, that this Section 8(a) will not apply to any
Purchaser that is subject to Section 16(a) or (b) of the Securities Exchange Act
of 1934 (the “Exchange Act”) with respect to the Company by virtue of being
deemed to be a “director” or





--------------------------------------------------------------------------------



Exhibit 10.1


“officer” of the Company within the meaning of Section 16 of the Exchange Act.
Notwithstanding anything to the contrary in this Section 8(a), upon delivery of
a written notice to the Company, the Purchaser may from time to time increase or
decrease the Beneficial Ownership Limit to any other percentage not in excess of
nineteen and ninety nine hundredths percent (19.99%) as specified in such
notice; provided that any increase in the Beneficial Ownership Limit will not be
effective until the sixty-first (61st) calendar day after the delivery of such
written notice. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by the Purchaser and the other
Attribution Parties shall include the number of shares of Common Stock held by
the Purchaser and all other Attribution Parties plus the number of shares of
Common Stock issuable upon exercise of the Right issued hereunder with respect
to which the determination of such sentence is being made, but shall exclude
shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of the Right beneficially owned by the Purchaser
or any of the other Attribution Parties and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any convertible notes or convertible preferred
stock or warrants) beneficially owned by the Purchaser or any other Attribution
Party subject to a limitation on conversion or exercise analogous to the
limitation contained in this 8(a). For purposes of this Section 8(a), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. For purposes of determining the number of outstanding shares of Common
Stock the Purchaser may acquire upon the exercise of the Right without exceeding
the Beneficial Ownership Limit, the Purchaser may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the Securities and Exchange Commission (the
“SEC”), as the case may be, (y) a more recent public announcement by the Company
or (z) any other written notice by the Company or the Transfer Agent, if any,
setting forth the number of shares of Common Stock outstanding (the “Reported
Outstanding Share Number”). If the Company receives a Notice of Issuance from
the Purchaser at a time when the actual number of outstanding shares of Common
Stock is less than the Reported Outstanding Share Number, the Company shall
notify the Purchaser in writing of the number of shares of Common Stock then
outstanding and, to the extent that such Notice of Issuance would otherwise
cause the Purchaser’s beneficial ownership, as determined pursuant to this
Section 8(a), to exceed the Beneficial Ownership Limit, the Purchaser must
notify the Company of a reduced number of shares of Common Stock to be purchased
pursuant to such Notice of Issuance. For any reason at any time, upon the
written or oral request of the Purchaser, the Company shall within one (1)
Business Day confirm orally and in writing or by electronic mail to the
Purchaser the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the Right, by the Purchaser and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Purchaser upon exercise
of the Right results in the Purchaser and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Beneficial Ownership
Limit of the number of outstanding shares of Common Stock (as determined under
Section 13(d) of the Exchange Act), the number of shares so issued by which the
Purchaser’s and the other Attribution Parties’ aggregate beneficial ownership
exceeds the Beneficial Ownership Limit (the “Excess Shares”) shall be deemed
null and void and shall be cancelled ab initio, and the Purchaser shall not have
the power to vote or to transfer the Excess Shares. Upon delivery of a written
notice to the Company, the Purchaser may from time to time increase (with such
increase not effective until the sixty-first (61st) day after delivery of such
notice) or decrease the Beneficial Ownership Limit to any other percentage not
in excess of 9.99% as specified in such notice; provided that (i) any such
increase in the Beneficial Ownership Limit will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Purchaser and the other
Attribution Parties and not to any other Purchaser of a Right that is not an
Attribution Party of the





--------------------------------------------------------------------------------



Exhibit 10.1


Purchaser. For purposes of clarity, the shares of Common Stock issuable pursuant
to the terms of the Right hereunder in excess of the Beneficial Ownership Limit
shall not be deemed to be beneficially owned by the Purchaser for any purpose
including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the Exchange Act.
No prior inability to exercise any Right pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of exercisability. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 8(a) to the extent necessary to
correct this paragraph (or any portion of this paragraph) which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 8(a) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor Purchaser of Right.
For the purpose of this Agreement: (x) “Attribution Parties” means any other
individual, sole proprietorship, partnership, limited liability company, joint
venture, company, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, firm, joint stock company, estate,
entity or government agency (each, a “Person”) whose beneficial ownership of the
Company’s Common Stock would or could be aggregated with the Purchaser’s and the
other Attribution Parties for purposes of Section 13(d) of the Exchange Act.
(b)    To the extent required by the Nasdaq Listing Standard Rules, the Company
shall obtain stockholder approval for the issuance of shares of Common Stock
issuable upon exercise of the Right. In no event shall the Company be obligated
to issue shares of Common Stock upon exercise of the Right to the extent such
issuance would breach the Company’s obligations under the Nasdaq Listing
Standard Rules.
9.    Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Right, pursuant
to the terms hereof.
10.    Stock Dividends and Splits. If the Company, at any time while the Right
exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Right Shares issuable upon exercise of the Right shall
be proportionately adjusted. Any adjustment made pursuant to this Section 10
shall become effective immediately upon the record date for the determination of
stockholders entitled to receive such dividend or distribution (provided that if
the declaration of such dividend or distribution is rescinded or otherwise
cancelled, then such adjustment shall be reversed upon notice to the Purchaser
of the termination of such proposed declaration or distribution as to any
unexercised portion of the Right at the time of such rescission or cancellation)
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
11.    Compensation for Buy-In on Failure to Timely Deliver Right Shares. If the
Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (x) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Purchaser (or its designee) a certificate for the number of
shares of Common Stock to which the Purchaser is entitled and register such
shares of Common Stock on the Company’s share register or, (y) if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program, to
credit the balance account of the Purchaser or the Purchaser’s designee with DTC
for such number of shares of Common Stock to which the Purchaser is entitled
upon the Purchaser’s exercise of a Right (a “Delivery Failure”), and if on or
after such Share Delivery Deadline the Purchaser purchases (in an





--------------------------------------------------------------------------------



Exhibit 10.1


open market transaction or otherwise) shares of Common Stock corresponding to
all or any portion of the number of shares of Common Stock issuable upon such
exercise that the Purchaser is entitled to receive from the Company and has not
received from the Company in connection with such Delivery Failure (a “Buy-In”),
then, in addition to all other remedies available to the Purchaser, the Company
shall, within two (2) Business Days after receipt of the Purchaser’s request and
in the Purchaser’s discretion, either: (I) pay cash to the Purchaser in an
amount equal to the Purchaser’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Purchaser) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate (and to issue
such shares of Common Stock) or credit the balance account of such Purchaser or
such Purchaser’s designee, as applicable, with DTC for the number of shares of
Common Stock to which the Purchaser is entitled upon the Purchaser’s exercise of
the Right hereunder (as the case may be) (and to issue such shares of Common
Stock) shall terminate, or (II) promptly honor its obligation to so issue and
deliver to the Purchaser a certificate or certificates representing such shares
of Common Stock or credit the balance account of such Purchaser or such
Purchaser’s designee, as applicable, with DTC for the number of shares of Common
Stock to which the Purchaser is entitled upon the Purchaser’s exercise of Right
hereunder (as the case may be) and pay cash to the Purchaser in an amount equal
to the excess (if any) of the Buy-In Price over the product of (x) such number
of shares of Common Stock multiplied by (y) the lowest Last Reported Sale Price
of the Common Stock on any Trading Day (as defined in the New Note) during the
period commencing on the date of the applicable Notice of Issuance and ending on
the date of such issuance and payment under this clause (II). Nothing shall
limit the Purchaser’s right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of the
Right as required pursuant to the terms hereof. All determinations of the Last
Reported Sale Price shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such period.
12.    Notice to Allow Exercise of Right. If at any time while the Right remains
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all Purchasers of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the
Purchaser at least ten (10) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder





--------------------------------------------------------------------------------



Exhibit 10.1


constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously file such material,
non-public information regarding the Company or any of its subsidiaries
contained in such notice with the SEC pursuant to a Current Report on Form 8-K.
The Purchaser shall remain entitled to exercise the Right during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.
13.    No Rights as Stockholder Until Exercise. The Right does not entitle the
Purchaser to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof.
14.    Transferability. The Right and all rights hereunder are not transferable,
in whole or in part.





--------------------------------------------------------------------------------



Exhibit 10.1


IN WITNESS WHEREOF, the Company has caused this Right to be executed by its
officer thereunto duly authorized as of the date first above indicated.
 
 
 
 
AMYRIS, INC.
 
 
 
By:__________________________________________
Name: [________]
Title: [________] 












